DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 is amended
Claims 4 and 12 are cancelled
Claim 20 is new

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 17-19 directed to a method of manufacturing a surface Mount Inductor non-elected without traverse.  Accordingly, claims 17-19 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-11,13-16 and 20 are allowed.
The following is an Examiner’s statement of reasons for allowance: as to claims 1-3, the applicants’ arguments, at least in part, that – Fig. 1C of Nakazawa shows one step in a process of forming Nakazawa’s coil conductor, while Fig. 2 of Nakazawa shows the resulting device. As shown in Fig. 2 of Nakazawa (shown below), the “bent portion” of Nakazawa’s coil component is provided entirely within magnetic body 8, so that only terminals 5 extend from the magnetic body 8. Because this portion of Nakazawa is provided entirely within magnetic body 8, it does not correspond, in any way, to the recited “first bent portion” of claim 1, which is part of the recited second metal plate that extends from the molded body – are found persuasive. Accordingly, claims 1-3, 5-11,13-16 and 20 are allowable.
Claim 1 recites, A surface mount inductor comprising: 
a molded body made of a composite material containing magnetic powder; and 
a metal plate including a first metal plate portion that is buried in the molded body and second metal plate portions that extend from the first metal plate portion to outside the molded body; 
wherein 
the second metal plate portions extend from side surfaces of the molded body and each include a first bent portion that is bent from a direction in which the second metal plate portion extends from the molded body to a direction that intersects a mounting surface and a second bent portion that is bent from the direction that intersects the mounting surface toward a side surface of the molded body, and the second metal plate portions extend along the molded body onto the mounting surface side and form an external terminal, and 
an internal angle of each first bent portion is an obtuse angle, and
a width of the first bent portions is smaller than a width of the external terminal.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837